--------------------------------------------------------------------------------

Exhibit 10.40
 
Restricted Stock Unit Award
under the 2004 Long-Term Incentive Plan of Fossil, Inc.


This RESTRICTED STOCK UNIT AWARD (the “Award”), is entered into effect as of the
date of the grant (the “Effective Date”).


W I T N E S S E T H:


WHEREAS, Fossil, Inc., a Delaware corporation (the “Company”) has adopted the
2004 Long-Term Incentive Plan of Fossil, Inc. (the “Long-Term Incentive Plan”),
effective as of the Effective Date (as defined in the Long-Term Incentive Plan),
with the objective of advancing the best interests of the Company, its
Subsidiaries and its stockholders in order to attract, retain and motivate key
employees with additional incentives through the award of Restricted Stock
Units; and


WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted units of common
stock, par value $.01 per share (“Common Stock”), of the Company;


NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Restricted Stock Units in accordance with the following terms:


1.           Grant of Award; Restricted Stock Units.  Subject to the terms and
conditions set forth in the Long-Term Incentive Plan, this Award and in the
Notice of Grant, the Company hereby grants to the Participant an award of those
Restricted Stock Units specified in the Notice of Grant, subject to adjustment
from time to time as provided in Section 14 of the Long-Term Incentive
Plan.  Each Restricted Stock Unit shall consist of the right to receive, upon
the Vesting Date, delivery of a certificate for a share of Common Stock for each
vested Unit.


2.           Vesting.  If the Participant remains continuously employed by the
Company or a Subsidiary through each Vesting Date set forth in the Notice of
Grant, the Restricted Stock Units shall vest (it being understood that Units
shall vest cumulatively) and the Participant shall be delivered a certificate of
one share of Common Stock in exchange for each vested Unit.


Notwithstanding the vesting conditions set forth in the Notice of Grant: (i) the
Committee may in its discretion at any time accelerate the vesting of Restricted
Stock Units or otherwise waive or amend any conditions of a grant of a
Restricted Stock Units; and (ii) all of the Restricted Stock Units shall vest
upon a Change in Control of the Company or upon the death of the Participant.


3.           Termination in Event of Nonemployment.  In the event that the
Participant ceases to be employed by the Company or any of its Subsidiaries
before a Vesting Date for any reason other than death, the unvested Restricted
Stock Units granted pursuant to this Agreement shall be forfeited.


4.           Stock Certificates.  Stock certificates (the “Certificate”)
evidencing the conversion of Restricted Stock Units into shares of Common Stock
shall be issued as of each Vesting Date and registered in the Participant’s
name.  Subject to Section 6 of this Award, Certificates representing the
unrestricted shares of Common Stock will be delivered to the Participant as soon
as practicable after each Vesting Date (and in no event any later than the date
that is 2 ½ months following the close of the calendar year in which the Vesting
Date occurs).  Upon the issuance of any shares hereunder, the Participant may be
required to enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws, the Long-Term Incentive Plan or with this Notice of Grant.

-1-

--------------------------------------------------------------------------------



5.           Tax Withholding Obligations.  The Participant shall be required to
deposit with the Company an amount of cash equal to the amount determined by the
Company to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, or local statute,
ordinance, rule, or regulation in connection with the award or settlement of the
Restricted Stock Units.  Alternatively, the Company may, at its sole election,
(i) withhold the required amounts from the Participant’s pay during the pay
periods next following the date on which any such applicable tax liability
otherwise arises, or (ii) withhold a number of shares of Common Stock otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum of all or part of the Participant’s estimated total federal, state, and
local tax obligations associated with vesting or settlement of the Restricted
Stock Units.  The Company shall not deliver any of the shares of Common Stock
until and unless the Participant has made the deposit required herein or proper
provision for required withholding has been made.


6.           Assignability.  Until the Restricted Stock Units are vested as
provided above, they may not be sold, transferred, pledged, assigned, or
otherwise alienated  other than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended.  Any
attempt to do so contrary to the provisions hereof shall be null and void.   No
assignment of the Restricted Stock Units herein granted shall be effective to
bind the Company unless the Company shall have been furnished with written
notice thereof and a copy of such documents and evidence as the Company may deem
necessary to establish the validity of the assignment and the acceptance by the
assignee or assignees of the terms and conditions hereof.


7.           No Stockholder Rights.  The Participant shall have no rights as a
stockholder of the Company with respect to the Restricted Stock Units unless and
until certificates evidencing shares of Common Stock shall have been issued by
the Company to the Participant.  Until such time, the Participant shall not be
entitled to dividends or distributions in respect of any shares or to vote such
shares on any matter submitted to the stockholders of the Company.  In addition,
except as to adjustments that may from time to time be made by the Committee in
accordance with the Long-Term Incentive Plan (and Paragraph 13 below), no
adjustment shall be made or required to be made in respect of dividends
(ordinary or extraordinary, whether in cash, securities or any other property)
or distributions paid or made by the Company or any other rights granted in
respect of any shares for which the record date for such payment, distribution
or grant is prior to the date upon which certificates evidencing such shares
shall have been issued by the Company.


8.           Administration.  The Committee shall have the power to interpret
the Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt
such rules for the administration, interpretation, and application of the
Long-Term Incentive Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participant, the
Company, and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Long-Term Incentive Plan or this Award.


9.           Restrictions and Related Representations. Upon the acquisition of
any shares of Common Stock pursuant to the vesting of the Restricted Stock Units
granted pursuant hereto, the Participant may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, the Long-Term
Incentive Plan or with this Award.  In addition, the certificate or certificates
representing any shares will be stamped or otherwise imprinted with a legend in
such form as the Company may require with respect to any applicable restrictions
on sale or transfer, and the stock transfer records of the Company will reflect
stop-transfer instructions, as appropriate, with respect to such shares.

-2-

--------------------------------------------------------------------------------



10.           Notices and Electronic Delivery.  Unless otherwise provided
herein, any notice or other communication hereunder shall be in writing and
shall be given by registered or certified mail unless the Company, in its sole
discretion, decides to deliver any documents relating to the Award or future
awards that may be granted under the Long-Term Incentive Plan by electronic
means or to request the Participant’s consent to participate in the Long-Term
Incentive Plan by electronic means.  The Participant hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Long-Term Incentive Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.   All notices by the Participant hereunder shall be directed to
Fossil, Inc., Attention: Secretary, at the Company’s then current address unless
the Company, in writing or electronically, directs the Participant
otherwise.  Any notice given by the Company to the Participant directed to him
at his address on file with the Company shall be effective to bind any other
person who shall acquire rights hereunder.  The Participant shall be deemed to
have familiarized himself with all matters contained herein and in the Long-Term
Incentive Plan which may affect any of the Participant’s rights or privileges
hereunder.


11.           Scope of Certain Terms.  Whenever the term “Participant” is used
herein under circumstances applicable to any other person or persons to whom
this Award may be assigned in accordance with the provisions of Paragraph 6
(Assignability) of this Agreement, it shall be deemed to include such person or
persons.  The term “Long-Term Incentive Plan” as used herein shall be deemed to
include the 2004 Long-Term Incentive Plan of Fossil, Inc. and any subsequent
amendments thereto, together with any administrative interpretations which have
been adopted thereunder by the Committee pursuant to Section 5 of the Long-Term
Incentive Plan. Unless otherwise indicated, defined terms herein shall have the
meaning ascribed to them in the Long-Term Incentive Plan.


12.           General Restrictions.  This Award is subject to the requirement
that, if at any time the Committee shall determine that (a) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law; (b) the
consent or approval of any government regulatory body; or (c) an agreement by
the recipient of an Award with respect to the disposition of shares of Common
Stock, is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) as a
condition of, or in connection with, the granting of such Award or the issuance,
purchase or delivery of shares of Common Stock thereunder, such Award may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.


13.           Adjustments for Changes in Capitalization.  In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Long-Term Incentive Plan, in the number, price or kind of shares covered by the
Awards and in any outstanding Awards under the Long-Term Incentive Plan.  In the
event of any adjustment in the number of shares covered by any Award, any
fractional shares resulting from such adjustment shall be disregarded and each
such Award shall cover only the number of full shares resulting from such
adjustment.

-3-

--------------------------------------------------------------------------------



14.           No Right of Employment. Neither the granting of the Restricted
Stock Units, the exercise of any part hereof, nor any provision of the Long-Term
Incentive Plan or this Award shall constitute or be evidence of any
understanding, express or implied, on the part of the Company or any Subsidiary
to employ the Participant for any specified period.


15.           Amendment.  This Award may be amended only by a writing executed
by the Company and the Participant which specifically states that it is amending
this Award.  Notwithstanding the foregoing, this Award may be amended solely by
the Committee by a writing which specifically states that it is amending this
Award, so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Participant, the provisions of the Restricted
Stock Units or this Award in any way it may deem necessary or advisable to carry
out the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to Restricted Stock Units
which are then subject to restrictions as provided herein.


16.           Precondition of Legality.  Notwithstanding anything to the
contrary contained herein, the Participant agrees that the Company will not be
obligated to issue any shares pursuant to this Award, if the issuance of such
shares would constitute a violation by the Participant or by the Company of any
provision of any law or regulation of any governmental authority or any national
securities exchange or transaction quotation system.


17.           Incorporation of the Long-Term Incentive Plan. This Award is
subject to the Long-Term Incentive Plan, a copy of which has been furnished to
the Participant and for which the Participant acknowledges receipt.  The terms
and provisions of the Long-Term Incentive Plan are incorporated by reference
herein.  In the event of a conflict between any term or provision contained here
in and a term or provision of the Long-Term Incentive Plan, the applicable terms
and provisions of the Long-Term Incentive Plan shall govern and prevail.


18.           Severability.  If one or more of the provisions of this Award
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award to be
construed so as to first the intent of this Award and the Long-Term Incentive
Plan.


19.           Construction.  The Restricted Stock Units are being issued
pursuant to Section 7 of the Long-Term Incentive Plan and are subject to the
terms of the Long-Term Incentive Plan.  A copy of the Long-Term Incentive Plan
has been given to the Participant, and additional copies of the Long-Term
Incentive Plan are available upon request during normal business hours at the
principal executive offices of the Company.  To the extent that any provision of
this Award violates or is inconsistent with an express provision of the
Long-Term Incentive Plan, the Long-Term Incentive Plan provision shall govern
and any inconsistent provision in this Award shall be of no force or effect.


20.           Governing Law.  The Restricted Stock Unit grant and the provisions
of this Award are governed by, and subject to, the laws of the State of
Delaware, as provided in the Long-Term Incentive Plan.
 

-4-

--------------------------------------------------------------------------------